Andree Layton Roaf, Judge, dissenting. The purpose of establishing a chain of custody is not to present an accounting of every hand that touched an item of contraband as it made its way from the alleged perpetrator to the arresting officer to the State Crime Lab and back into Drug Task Force custody. Instead, its purpose is to prevent the introduction of evidence that is not authentic. The majority has lost sight of this purpose, or simply ignored it, by refusing to recognize that the testimony and evidence in this case present a significant possibility that the contraband tested was not the same as that allegedly purchased by the officer and that the State in no way attempted to rebut or explain the discrepancy in the two descriptions of the crack cocaine allegedly purchased from appellant Jerry Hawkins. At Hawkins’s trial for delivery of a controlled substance, David Jones of the South Central Arkansas Drug Task Force testi-. fled that on September 26, 2000, he purchased two rocks of crack cocaine from Hawkins. Jones’s affidavit of facts supported his testimony. Although Jones denied that he or anyone else at the Task Force weighed the drug, the felony information filed against Hawkins reflected that it had “an aggregate weight of .382 grams.” However, chemist Roy Adams of the State Crime Lab testified that he received only one rock of crack cocaine weighing .118 grams. The State offered the cocaine as State’s Exhibit 2. Hawkins timely objected to the admission of State’s Exhibit 2, asserting that the evidence offered could not be the same as testified to by Officer Jones. The trial judge overruled Hawkins’s objection and admitted the evidence. Hawkins was found guilty and sentenced to ten years in the Arkansas Department of Correction and was given a $10,000 fine. In his only point on appeal, Hawkins argues that the trial court erred when it overruled his objection to the admission of State’s Exhibit 2, namely crack cocaine. Specifically, Hawkins contends that there was a discrepancy in the weight and number of rocks of the exhibit and that the State failed to establish a chain of custody by not showing with reasonable probability that the evidence had not been altered. Again, the purpose of establishing the chain of custody is to prevent the introduction of evidence that is not authentic. Gomez v. State, 305 Ark. 496, 809 S.W.2d 809 (1991). To prove its authenticity, the State must demonstrate with reasonable probability that the evidence has not been altered in any significant manner. Id. It is not necessary that every possibility of tampering be eliminated; it is only necessary that the trial judge in his discretion be satisfied that the evidence presented is genuine, and in reasonable probability, has not been altered. Dixon v. State, 310 Ark. 460, 839 S.W.2d 173 (1992). Any minor discrepancies are for the trial court to weigh, and absent some evidence of tampering, the trial court is accorded discretion and its rulings in this regard will not be reversed on appeal absent an abuse of discretion. Holbird v. State, 301 Ark. 382, 784 S.W.2d 171 (1990); Irvin v. State, 28 Ark. App. 6, 771 S.W.2d 26 (1989). However, proof of the chain of custody for interchangeable items like drugs or blood needs to be more conclusive. Crisco v. State, 328 Ark. 388, 943 S.W.2d 582 (1997); Lee v. State, 326 Ark. 229, 931 S.W.2d 433 (1996); Gardner v. State, 296 Ark. 41, 754 S.W.2d 518 (1988). There are three recent cases from our supreme court that have a particular bearing on this case; all three are cited by the majority opinion. In Crisco v. State, the supreme court held that the trial court had abused its discretion by receiving into evidence contraband that was not properly authenticated due to a marked difference in the description provided by an undercover officer and a crime lab chemist. The supreme court held that because there was a significant possibility that the evidence tested was not the same as that purchased by the officer, the State was required to do more to establish the authenticity than to simply trace the route of the envelope containing the substance. Although the discrepancy in Crisco involved color and texture, and this case involves weight and quantity, the underlying rationale expressed in Crisco holds true in this case. Here, there was a marked difference in both the number of rocks and in the weights as testified to by the officer and chemist, and as reflected in the felony information. There also was no attempt made by the State to clear up the discrepancies or establish the authenticity of the drug tested other than by tracing the route of the envelope. While the facts of Crisco taken alone would seem to decide this case, it is necessary to also look at two other cases decided since Crisco that likewise have bearing upon the facts of Hawkins’s case. In Guydon v. State, 344 Ark. 251, 39 S.W.3d 767 (2001), the admission of crack cocaine evidence turned on discrepancies between the testimony of the officer who weighed and submitted the crack cocaine for evidence and the forensic chemist who analyzed the crack cocaine. The officer in Guydon testified that before he put the two pieces of cocaine in sealed packets, initialed the tape, and delivered them to the Arkansas State Crime Laboratory, the two plastic bags of cocaine weighed .3 grams and .2 grams. The crime lab chemist testified that when she weighed the two bags of cocaine they weighed .1828 and .1183 respectively. The court found that, “although there was conflicting testimony concerning the weight of the evidence . . . this variation was insignificant, and note that minor uncertainties in the proof of chain of custody are matters to be argued by counsel and weighed by the jury, but they do not render the evidence inadmissible as a matter of law.” Id., 344 Ark. at 257, 39 S.W.3d at 771; see Harris v. State, 322 Ark. 167, 907 S.W.2d 729 (1995); see also Gardner v. State, 296 Ark. 41, 754 S.W.2d 518 (1988). The Guydon court also distinguished its facts from those of Crisco by stating that the minor discrepancy in weights was insufficient to raise a reasonable probability that a break in the chain of custody occurred. Finally, in McChristian v. State, 70 Ark. App. 514, 20 S.W.3d 461 (2000), this court held that conflicting testimony between the arresting officer, who testified that he placed six rocks of cocaine in the evidence bag, and the crime lab chemist, who testified that the evidence bag only contained “a hard off white rock-like substance,” were minor uncertainties. The court further stated that “[w]e view differences in these descriptions, at most, as conflicts in evidence properly weighed by the finder of fact rather than as a failure to prove the authenticity of the cocaine.” Id. at 518, 20 S.W.3d at 465. Hawkins argues that there is uncertainty in the chain of custody because Officer Jones testified that he placed two rocks of cocaine in the evidence envelope and Adams testified he opened the envelope and found one rock. The State argues that pursuant to the holdings of McChristian and Guydon, this conflict in testimony merely presents a “minor uncertainty” that does not bar the admission of the evidence, but allows the finder of fact to assign whatever weight to the evidence it chooses. The majority apparently agrees with the State, but it does so without any analysis other than to quote directly from Crisco and McChristian, repeat excerpts from the testimony in Hawkins’s case, and conclude, “[A]s in McChristian, we view any difference in these descriptions as, at most, conflicts in evidence properly weighed by the finder of fact rather than as a failure to prove the authenticity of the cocaine.” The fact remains that two rocks somehow became one between the alleged sale of the contraband and its arrival at the crime lab. This is not a “minor uncertainty” involving minuscule weights as was present in Guydon, nor is it analogous to the difference in McChristian between an officer who specified a number of rocks and a chemist who did not. The majority does not directly assert that it is, because undoubtedly it would be a misrepresentation of the facts of this case to do so. The facts contained in both the abstract and, unfortunately for Mr. Hawkins, with even more clarity in an unabstracted portion of the record, place this case squarely within the holding and authority of Crisco. By refusing to follow Crisco, this court has done a disservice to both Mr. Hawkins and our notion of justice. I would reverse and remand. Hart, Griffen, and Crabtree, JJ., join.